PER CURIAM.
Defendant, Anthony Finerson, appeals the denial of his pro se motion to have a mistake in judgment, sentence, and commitment corrected pursuant to Rule 29.12(b) and (c) by orders “Nunc Pro Tunc.” Because defendant did not file a timely notice of appeal, we dismiss.
The court denied defendant’s motion on March 25, 2004. Defendant did not file a notice of appeal until April 8, 2004, fourteen days later.
A judgment denying a Rule 29.12(c) nunc pro tunc motion becomes final on the date it is filed. State v. Lawrence, 139 S.W.3d 573, 576 (Mo.App.2004). Rule 30.01(d) requires a defendant to file a notice of appeal not later than ten days after the judgment or order appealed from becomes final. Thus, defendant was required to file a notice of appeal no later than ten days after his nunc pro tunc motion had been denied. Lawrence, 139 S.W.3d at 576 (holding notice of appeal filed 23 days after the motion court denied nunc pro tunc motion to be untimely).
Because defendant’s notice of appeal was not filed within ten days after his nunc pro tunc motion was denied, it was untimely. “A timely filing of a notice of appeal is a jurisdictional requirement.” *528Id. at 576; see also McGee v. Allen, 929 S.W.2d 278, 280 (Mo.App.1996). Accordingly, we have no jurisdiction to review defendant’s appeal.
Defendant’s motion to strike the state’s brief is denied.
Appeal dismissed.